



Exhibit 10.1

FIRST AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT AND
FOURTH AMENDED AND RESTATED GUARANTY OF PAYMENT OF DEBT
This FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT AND FOURTH
AMENDED AND RESTATED GUARANTY OF PAYMENT OF DEBT (this “First Amendment”) is
made and entered into this 31st day of July, 2013 (the “Effective Date”), by and
among FOREST CITY RENTAL PROPERTIES CORPORATION, an Ohio corporation (the
“Borrower”), FOREST CITY ENTERPRISES, INC., an Ohio corporation (the “Parent” or
the “Guarantor”), KEYBANK NATIONAL ASSOCIATION, as Administrative Agent (the
“Agent”), PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent (the “Syndication
Agent” and, together with the Agent, the “Agents”), BANK OF AMERICA, N.A., as
Documentation Agent, and the banks party to or bound by the Credit Agreement (as
hereinafter defined) as of the date hereof (collectively, the “Banks” and
individually a “Bank”). Capitalized terms not otherwise defined herein shall
have the respective meanings attributed to them in the Credit Agreement, as
hereinafter defined and as amended by this First Amendment.
W I T N E S S E T H:
WHEREAS, the Borrower, the Banks and the Agents have previously entered into
that certain Fourth Amended and Restated Credit Agreement, dated as of February
21, 2013 (the “Original Credit Agreement”), or have become bound thereby
pursuant to that certain Increase Notice dated July 3, 2013 pursuant to which
the Total Revolving Loan Commitments were increased to $500,000,000, as such
Original Credit Agreement was affected by that certain Side Letter dated June
27, 2013 executed by the Agent, the Borrower and the Parent (the “Side Letter”;
the Original Credit Agreement, as affected by such Increase Notice and such Side
Letter, herein referred to as the “Credit Agreement”);
WHEREAS, in connection with the Original Credit Agreement, the Parent made and
entered into that certain Fourth Amended and Restated Guaranty of Payment of
Debt in favor of the Agents and the Banks, dated as of February 21, 2013 (the
“Guaranty”);
WHEREAS, the Borrower, the Parent, the Banks and the Agents desire to make
certain amendments to the Guaranty and the Credit Agreement to modify certain
provisions thereof, subject to the terms and conditions contained herein; and
WHEREAS, the Banks and the Agents are willing to enter into this First
Amendment, on the terms and conditions set forth herein, and such terms and
conditions are agreeable to the Borrower and to the Parent;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), the mutual covenants and promises contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is mutually agreed as follows:



--------------------------------------------------------------------------------



1.AMENDMENTS TO THE CREDIT AGREEMENT. The Credit Agreement shall be amended as
follows:
(a)    Amendments to Article I. The definitions of “Refinance Notes”, “Reserved
Commitment”, “Reserved Commitment Trigger Date”, “Senior Notes” and “Senior
Notes Indenture”, set forth in Article I of the Credit Agreement are hereby
deleted in their entirety and the following new definitions are inserted in
Article I of the Credit Agreement in the appropriate alphabetical (or
alpha-numeric, as the case may be) order:
“FCE/QIC Transaction” shall mean the joint venture to be established by Parent
and QIC Global Real Estate involving some or all of the following properties:
(1) the project commonly known as Galleria at Sunset located in Henderson,
Nevada, (2) the project commonly known as Antelope Valley Mall, located in
Palmdale, California, (3) the project commonly known as Short Pump Town Center,
located in Richmond, Virginia, (4) the project commonly known as South Bay
Galleria, located in Redondo Beach, California, (5) the project commonly known
as Victoria Gardens, located in Rancho Cucamonga, California, (6) the project
commonly known as Charleston Town Center, located in Charleston, West Virginia,
(7) the project commonly known as Mall at Robinson, located near Pittsburgh,
Pennsylvania, and (8) the project commonly known as Promenade in Temecula,
located in Temecula, California.
“Refinance Notes” shall have the meaning set forth in Section 9.13(d) of the
Guaranty; provided, however, that notwithstanding anything contained herein or
in any Related Writing to the contrary, the 2020 Convertible Senior Notes shall
not be deemed to be Refinance Notes with respect to the 2017 Senior Notes,
regardless of whether the proceeds of any 2020 Convertible Senior Notes are used
(whether directly or through the establishment of the Section 2.02(e) Reserved
Commitment) to Retire existing 2017 Senior Notes.
“Reserved Commitment” shall mean, collectively, (a) the Section 2.02(b) Reserved
Commitment, (b) the Section 2.02(c) Reserved Commitment, (c) the Section 2.02(d)
Reserved Commitment, (d) the Section 2.02(e) Reserved Commitment, (e) the
Section 2.02(f) Reserved Commitment and (f) the Section 9.13 Reserved
Commitment, in each case to the extent required to be established pursuant to
the terms of this Agreement or the Guaranty, as applicable.
“Reserved Commitment Trigger Date” shall mean (a) with respect to the Section
2.02(b) Reserved Commitment, any date from and after August 16, 2014 when the
closing price for the Class A Common Stock of the Parent is below $16.00 per
share, (b) with respect to the Section 2.02(c) Reserved Commitment, April 2,
2015, (c) with respect to the Section 2.02(d) Reserved Commitment, the
Termination Date (as determined without regard to any

2    

--------------------------------------------------------------------------------



extension thereof pursuant to Section 5.09 hereof), (d) with respect to the
Section 2.02(e) Reserved Commitment, the date the Parent gives the applicable
Senior Notes Redemption Notice with respect to the 2017 Senior Notes and (e)
with respect to the Section 2.02(f) Reserved Commitment, the first date by which
both of the following events have occurred: the Parent has given the applicable
Senior Notes Redemption Notice with respect to the 2034 Senior Notes and the
FIC/QIC Transaction has been consummated, generating net proceeds to the Parent
in an amount at least equal to the face amount of the 2034 Senior Notes that are
to be Retired as a result of a Senior Notes Redemption Notice; provided that the
Reserved Commitment Trigger Date with respect to the Section 2.02(d) Reserved
Commitment shall not have been deemed to occur unless, on such Termination Date,
the closing price for the Class A Common Stock of the Parent is below $15.50 per
share.
“Section 2.02(e) Reserved Commitment” shall have the meaning set forth in
Section 2.02(e) hereof.
“Section 2.02(f) Reserved Commitment” shall have the meaning set forth in
Section 2.02(f) hereof.
“Senior Notes” shall mean the 2015 Senior Notes, the 2017 Senior Notes, the 2034
Senior Notes, the 2014 Puttable Senior Notes, the 2016 Convertible Senior Notes,
the 2018 Convertible Senior Notes and the 2020 Convertible Senior Notes.
“Senior Notes Indentures” shall mean the 2015 Senior Notes Indenture, the 2014
Puttable Senior Notes Indenture, the 2016 Convertible Senior Notes Indenture,
the 2018 Convertible Senior Notes Indenture and the 2020 Convertible Senior
Notes Indenture.
“Senior Notes Redemption Notice” any notice given by the Parent to the
applicable trustee under a Senior Notes Indenture for purposes of redeeming any
or all of the Senior Notes issued thereunder.
“2020 Convertible Senior Notes” shall mean the senior notes of the Parent due
August 15, 2020 and issued on or about July 19, 2013, pursuant to the 2020
Convertible Senior Notes Indenture, in an original aggregate principal amount of
Three Hundred Million Dollars ($300,000,000), together with any Refinance Notes
in respect thereof.
“2020 Convertible Senior Notes Indenture” shall mean the indenture dated as of
July 19, 2013, between the Parent and The Bank of New York Mellon Trust Company,
N.A., as indenture trustee and relating to the 2020 Convertible Senior Notes,
together with any indenture relating to any Refinance Notes in respect thereof,
as the same may be amended or modified from time to time in accordance with the
terms of the Guaranty.

3    

--------------------------------------------------------------------------------



(b)    Amendment to Section 2.02. Section 2.02 of the Credit Agreement is hereby
amended by adding the following new clauses (e) and (f) at the end thereof:
“(e)    Notwithstanding anything to the contrary contained in this Agreement or
any Related Writing, a portion of the Total Revolving Loan Commitments (the
“Section 2.02(e) Reserved Commitment”) equal to the outstanding principal face
amount of the 2017 Senior Notes that are to be Retired as a result of a Senior
Notes Redemption Notice shall be reserved on the applicable Reserved Commitment
Trigger Date, and thereafter drawn and used by the Borrower, subject to the
satisfaction of any and all conditions set forth in Sections 5.01 and 5.03
hereof, solely for purposes of Retiring the 2017 Senior Notes (at an amount no
greater than par) and paying the reasonable and customary costs and expenses
related thereto. The amount of the Section 2.02(e) Reserved Commitment shall
reduce, dollar-for-dollar, the amount of the Total Revolving Loan Commitments
available for any purpose other than that set forth above in this Section
2.02(e). In the event the Borrower requests a Revolving Loan from the Section
2.02(e) Reserved Commitment for the purpose set forth above, the Borrower shall
so represent to the Agent and the Banks in the applicable Notice of Borrowing,
shall promptly apply the proceeds of such Revolving Loan to the Retirement of
the 2017 Senior Notes and shall, within one (1) Cleveland Banking Day following
the Retirement of the 2017 Senior Notes with the proceeds of such Revolving
Loan, certify to the Agent the aggregate principal face amount of the 2017
Senior Notes so Retired. Upon receipt of such certification, the amount of the
Section 2.02(e) Reserved Commitment shall be reduced automatically on a
dollar-for-dollar basis commensurate with the aggregate principal face amount of
the 2017 Senior Notes so Retired. Furthermore, the Section 2.02(e) Reserved
Commitment shall also be reduced, on a dollar-for-dollar basis, to the extent
any of the 2017 Senior Notes are (i) refinanced or extended with the Agent’s
approval (and/or, in connection with any such extension, the approval of the
Required Banks as required by the Guaranty) in accordance with the terms and
conditions set forth in this Agreement and the Guaranty or (ii) Retired in
accordance with the terms of the Guaranty.”
“(f)    Notwithstanding anything to the contrary contained in this Agreement or
any Related Writing, a portion of the Total Revolving Loan Commitments (the
“Section 2.02(f) Reserved Commitment”) equal to the outstanding principal face
amount of the 2034 Senior Notes that are to be Retired as a result of a Senior
Notes Redemption Notice shall be reserved on the applicable Reserved Commitment
Trigger Date, and thereafter drawn and used by the Borrower, subject to the
satisfaction of any and all conditions set forth in Sections 5.01 and 5.03
hereof, solely for purposes of Retiring the 2034 Senior Notes (at an amount no
greater than par) and paying the reasonable and customary costs and expenses
related thereto. The amount of the Section 2.02(f) Reserved Commitment shall
reduce, dollar-for-dollar,

4    

--------------------------------------------------------------------------------



the amount of the Total Revolving Loan Commitments available for any purpose
other than that set forth above in this Section 2.02(f). In the event the
Borrower requests a Revolving Loan from the Section 2.02(f) Reserved Commitment
for the purpose set forth above, the Borrower shall so represent to the Agent
and the Banks in the applicable Notice of Borrowing, shall promptly apply the
proceeds of such Revolving Loan to the Retirement of the 2034 Senior Notes and
shall, within one (1) Cleveland Banking Day following the Retirement of the 2034
Senior Notes with the proceeds of such Revolving Loan, certify to the Agent the
aggregate principal face amount of the 2034 Senior Notes so Retired. Upon
receipt of such certification, the amount of the Section 2.02(f) Reserved
Commitment shall be reduced automatically on a dollar-for-dollar basis
commensurate with the aggregate principal face amount of the 2034 Senior Notes
so Retired. Furthermore, the Section 2.02(f) Reserved Commitment shall also be
reduced, on a dollar-for-dollar basis, to the extent any of the 2034 Senior
Notes are (i) refinanced or extended with the Agent’s approval (and/or, in
connection with any such extension, the approval of the Required Banks as
required by the Guaranty) in accordance with the terms and conditions set forth
in this Agreement and the Guaranty or (ii) Retired in accordance with the terms
of the Guaranty.”
2.    AMENDMENTS TO THE GUARANTY. The Guaranty shall be amended as follows:
(a)    Amendment to Article I. The following new definition is inserted in
Article I of the Guaranty in the appropriate alphabetical order:
“Side Letter” shall mean that certain Side Letter dated June 27, 2013 and
executed by the Borrower, the Parent and the Agent.
(b)    Amendments to Section 9.10(h). Section 9.10(h) of the Guaranty shall be
amended by:
(i)    deleting subclause (iii)(D) of such section in its entirety and inserting
in lieu thereof the following new subclause (iii)(D):
“(D) to allow the maturity of any of the 2018 Convertible Senior Notes or the
2020 Convertible Senior Notes to be less than seven (7) years from the date of
issuance,”
(ii)    deleting the reference to “or (e)” appearing in subclause (iii)(J) of
such section, then re-alphabetizing subclauses (iii)(J) and (iii)(K) of such
section as subclauses (iii)(K) and (iii)(L), respectively, and adding the
following new subclause (iii)(J):
“(J) to provide any circumstances pursuant to which holders of the 2020
Convertible Senior Notes may put to the Guarantor, or any additional
circumstances pursuant to which such holders may require the

5    

--------------------------------------------------------------------------------



Guarantor to repurchase, the 2020 Convertible Senior Notes, other than as
provided in the 2020 Convertible Senior Notes Indenture as the same existed as
of July 19, 2013, together with any amendments or modifications thereto approved
by the Administrative Agent,”
(iii)    deleting subclause (iv) of such section in its entirety and inserting
in lieu thereof the following new subclause (iv):
“(iv)    the outstanding and unredeemed principal amount of the Senior Notes
shall not, at any time, exceed One Billion, Ten Million Three Hundred Ninety
Seven Thousand Dollars ($1,010,397,000) in the aggregate, less the aggregate
principal amount of any such Senior Notes Retired, converted or exchanged (other
than through a refinance permitted under Section 9.13(d) hereof), plus the
aggregate principal amount of any Refinance Notes issued prior to the applicable
Retirement Date under Section 9.13(d), plus the aggregate principal amount of
any Senior Notes issued pursuant to the Side Letter;”
(c)    Amendments to Section 9.13. Section 9.13 of the Guaranty shall be amended
by:
(i)    deleting the phrase “Sections 9.13(d), (e), (f) and (i) below” appearing
in subclause (ii)(x) of the proviso contained in clause (b) of such section and
inserting in lieu thereof the phrase “Sections 9.13(d), (f) and (i) below”.
(ii)    deleting the first sentence of clause (d) of such section in its
entirety and inserting in lieu thereof the following new sentence:
“The Guarantor shall not directly or indirectly exercise its optional redemption
rights, under the terms of any of the Senior Notes (other than the 2014 Puttable
Senior Notes, the 2015 Senior Notes, the 2016 Convertible Senior Notes, the 2017
Senior Notes and the 2034 Senior Notes in accordance with Section 9.13(f), and
other than the Senior Notes in accordance with Section 9.13(i), below) or the
Senior Notes Indentures (other than the 2014 Puttable Senior Notes Indenture,
the 2015 Senior Notes Indenture and the 2016 Convertible Senior Notes Indenture
in accordance with Section 9.13(f), and other than the Senior Notes Indentures
in accordance with Section 9.13(i), below) (it being understood and agreed that
as of the date of this Guaranty, the Guarantor has no optional redemption rights
under the 2016 Convertible Senior Notes or the 2016 Convertible Senior Notes
Indenture), to redeem any of the Senior Notes (other than the 2014 Puttable
Senior Notes, the 2015 Senior Notes, the 2016 Convertible Senior Notes, the 2017
Senior Notes and the 2034 Senior Notes in accordance with Section 9.13(f), and
other than the Senior Notes in accordance with Section 9.13(i), below) prior to
its respective maturity date, or to deposit monies or other assets with the

6    

--------------------------------------------------------------------------------



trustee under the Senior Notes Indentures (other than the 2014 Puttable Senior
Notes Indenture, the 2015 Senior Notes Indenture and the 2016 Convertible Senior
Notes Indenture in accordance with Section 9.13(f), and other than the Senior
Notes Indentures in accordance with Section 9.13(i), below) for the payment of
any one or more Senior Notes (other than the 2014 Puttable Senior Notes, the
2015 Senior Notes, the 2016 Convertible Senior Notes, the 2017 Senior Notes and
the 2034 Senior Notes in accordance with Section 9.13(f), and other than the
Senior Notes in accordance with Section 9.13(i), below) or the release of
restrictive covenants thereunder, by defeasance, without in each case the prior
written consent of the Required Banks, except that the Guarantor may take any of
the actions listed above or in Section 9.13(b) above in connection with a
refinance of any or all of the Indebtedness represented by the Senior Notes
without the prior consent of the Banks, in each case only so long as (i) it does
not result in an increase of the aggregate principal amount of Indebtedness of
the Senior Notes outstanding immediately prior to such refinance (other than an
increase by the amount necessary to pay the normal and customary costs and
expenses of issuance of any Refinance Notes (as defined below), including,
without limitation, legal and underwriting fees and expenses), (ii) it does not
create new Indebtedness with a maturity date earlier than the later of (A) five
(5) years from the date of such new issuance and (B) the earliest maturity date
applicable to the Senior Notes being refinanced thereby, unless otherwise
approved by Administrative Agent, (iii) it does not result in Indebtedness that
is senior to the Banks, and (iv) such refinance is otherwise on terms and
conditions satisfactory to, and pursuant to documentation approved by, the
Administrative Agent.”
(iii)    deleting clause (f) of such section in its entirety and inserting in
lieu thereof the following new clause (f):
“(f)    Other than with proceeds of Loans requested under the applicable
Reserved Commitment or funds on deposit in the Reserve Deficiency Account (or,
in the case of the Retirement of the 2034 Senior Notes, with proceeds from the
FCE/QIC Transaction), and as permitted under Section 9.13(d) above or Section
9.13(i) below, the Guarantor shall not directly or indirectly exercise its
optional redemption rights, under the terms of any of the 2014 Puttable Senior
Notes, the 2015 Senior Notes, the 2016 Convertible Senior Notes, the 2017 Senior
Notes or the 2034 Senior Notes, or the applicable Senior Notes Indenture(s), to
Retire any of such Senior Notes prior to its respective maturity date, or to
deposit monies or other assets with the trustee under the applicable Senior
Notes Indenture(s) for the payment of any one or more of such Senior Notes or
the release of restrictive covenants thereunder, by defeasance, without in each
case the prior written consent of the Required Banks.”

7    

--------------------------------------------------------------------------------



3.    2020 CONVERTIBLE SENIOR NOTES PROCEEDS. Notwithstanding anything to the
contrary in the Credit Agreement, the Guaranty, the Side Letter or any other
Related Writing, the Agents and Banks agree that some or all of the proceeds
from the issuance of the 2020 Convertible Senior Notes (the “2020 Convertible
Senior Notes Proceeds”) may be applied to the prepayment of the Loans, so long
as the amount of such prepayment does not exceed the outstanding principal face
amount of the 2017 Senior Notes and so long as a Senior Notes Redemption Notice
has been given in order to establish the Section 2.02(e) Reserved Commitment. To
the extent 2020 Convertible Senior Notes Proceeds are to be used to so prepay
Loans, the Parent shall give the Agent written direction to disburse such 2020
Convertible Senior Notes Proceeds from escrow established pursuant to the Side
Letter, which direction shall include a statement as to the requested amount of
2020 Convertible Senior Notes Proceeds to be so disbursed; provided, however,
that the Borrower and the Parent hereby acknowledge and agree that in no event
shall the Agent be required to make one or more disbursements of 2020
Convertible Senior Notes Proceeds from escrow in an amount which, singly or in
the aggregate, exceed(s) the 2020 Convertible Senior Notes Proceeds deposited
with Agent pursuant to the Side Letter. Any 2020 Convertible Senior Notes
Proceeds held in escrow by the Agent and not applied to the prepayment of the
Loans as set forth herein shall be disbursed from escrow and applied as provided
in the Side Letter.
4.    REPRESENTATIONS AND WARRANTIES. Each of the Borrower and the Parent
represents and warrants to the Agents and each of the Banks as follows:
(a)    INCORPORATION OF REPRESENTATIONS AND WARRANTIES. Each and every
representation and warranty made by the Borrower in Article IX of the Credit
Agreement and by the Parent in Article VII of the Guaranty is incorporated
herein as if fully rewritten herein at length and is true, correct and complete
as of the date hereof.
(b)    REQUISITE AUTHORITY. Each of the Borrower and the Parent has all
requisite power and authority to execute and deliver and to perform its
obligations in respect of this First Amendment and each and every other
agreement, certificate, or document required by or delivered contemporaneously
with this First Amendment. Each of the Borrower and the Parent has all requisite
power and authority to perform its obligations under the Credit Agreement and
the Guaranty, as applicable, as amended by this First Amendment.
(c)    DUE AUTHORIZATION; VALIDITY. Each of the Borrower and the Parent has
taken all necessary action to authorize the execution, delivery, and performance
by it of this First Amendment and every other instrument, document, and
certificate relating hereto or delivered contemporaneously herewith and to
authorize the performance of the Credit Agreement and the Guaranty, in each case
as amended by this First Amendment. This First Amendment and each other document
and agreement delivered contemporaneously herewith has been duly executed and
delivered by the Borrower and the Parent and each of this First Amendment and
the Credit Agreement and the Guaranty, each as amended by this First Amendment,
is the legal, valid, and binding obligation of each of the Borrower and the
Parent, enforceable against each of them in accordance with its respective
terms.
(d)    NO CONSENT. No consent, approval, or authorization of, or registration
with, any governmental authority or other Person is required in connection with
the execution,

8    

--------------------------------------------------------------------------------



delivery and performance by the Borrower or the Parent of this First Amendment
or any other instrument, document, and certificate relating hereto or delivered
contemporaneously herewith and the transactions contemplated hereby or thereby
or in connection with the performance of the Credit Agreement and the Guaranty,
in each case as amended by this First Amendment.
(e)    NO DEFAULTS. After giving effect to this First Amendment, no event has
occurred and no condition exists which, with the giving of notice or the lapse
of time, or both, would constitute an Event of Default or Possible Default.
(f)    NO CONFLICTS; NO CREATION OF LIENS. Neither the execution and delivery of
this First Amendment nor the performance by the Borrower and the Parent of their
respective obligations under this First Amendment or the Credit Agreement or the
Guaranty, in each case as amended by this First Amendment, (i) will violate the
provisions of any applicable law or of any applicable order or regulations of
any governmental authority having jurisdiction over the Parent or the Borrower
or any of its Subsidiaries, (ii) will conflict with the organizational documents
of the Parent or the Borrower or any of their material permits, licenses or
authorizations, (iii) will conflict with or result in a breach of any of the
terms, conditions or provisions of any restriction or of any agreement or
instrument to which the Parent or the Borrower is now a party, or will
constitute a default thereunder, (iv) will conflict with or violate any judgment
binding upon the Parent or the Borrower, or (v) will result in the creation or
imposition of any Lien upon any of the properties or assets of the Borrower or
any of its Subsidiaries.
5.    CONDITIONS TO EFFECTIVENESS OF FIRST AMENDMENT.
(a)    CLOSING CONDITIONS. Except as otherwise expressly provided in this First
Amendment, prior to or concurrently with the Closing Date (as hereinafter
defined), and as conditions precedent to the effectiveness of the amendments and
consents provided for herein, the following actions shall be taken, all in form
and substance satisfactory to the Agent and its counsel:
(i)    AMENDMENT. The Agent shall have received counterparts of this First
Amendment, executed and delivered by the Borrower, the Parent, the Agents and
the Required Banks.
(ii)    PAYMENT OF EXPENSES. On or before the Closing Date, the Borrower shall
have paid to the Agents all costs, fees and expenses incurred by them through
the Closing Date in the preparation, negotiation and execution of this First
Amendment (including, without limitation, the reasonable legal fees and expenses
of McKenna Long & Aldridge LLP).
(b)    DEFINITION. The “Closing Date” shall mean the date this First Amendment
is executed and delivered by the Borrower, the Parent, the Agents and the
Required Banks and all the conditions set forth in subsection (a) of this
Section 5 have been satisfied or, in the case of subsection (a)(ii) above only,
waived in writing by the applicable Agent(s).
6.    NO WAIVER. Except as otherwise expressly provided herein, the execution
and delivery of this First Amendment by the Agents and the Banks shall not (a)
constitute a waiver or release of any obligation or liability of the Borrower
under the Credit Agreement, or the Parent

9    

--------------------------------------------------------------------------------



under the Guaranty, in each case as in effect prior to the effectiveness of this
First Amendment or as amended hereby, (b) waive or release any Event of Default
or Possible Default existing at any time, (c) give rise to any obligation on the
part of the Agents and the Banks to extend, modify or waive any term or
condition in the Credit Agreement, the Guaranty or any of the other Related
Writings or consent to any transaction or event, or (d) give rise to any
defenses or counterclaims to the right of the Agents and the Banks to compel
payment of the Debt or to otherwise enforce their rights and remedies under the
Credit Agreement, the Guaranty or any other Related Writing.
7.    EFFECT ON OTHER PROVISIONS. Except as expressly amended or otherwise
affected by this First Amendment, all provisions of the Credit Agreement and the
Guaranty continue unchanged and in full force and effect and are hereby
confirmed and ratified. All provisions of the Credit Agreement and the Guaranty
shall be applicable to this First Amendment. Nothing in this First Amendment or
any other document delivered in connection herewith shall be deemed or construed
to constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of the Borrower and the Parent
under the Credit Agreement, the Guaranty or any of the other Related Writings.
Parent hereby acknowledges that it consents to this First Amendment and each and
every other agreement, certificate, or document required by or delivered
contemporaneously with this First Amendment and confirms and agrees that the
Guaranty, as amended to the date hereof, is and shall remain in full force and
effect with respect to the Credit Agreement as in effect prior to, and from and
after, the amendment thereof pursuant to this First Amendment.
8.    EXECUTION IN COUNTERPARTS. This First Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which, when taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this First Amendment
by telecopier or .pdf file shall be effective as delivery of a manually executed
counterpart of this First Amendment.
9.    GOVERNING LAW. This First Amendment shall be governed by, and construed in
accordance with, the laws of the State of Ohio, without regard to its principles
of conflict of laws.
10.    JURY TRIAL WAIVER. THE BORROWER, THE PARENT, THE AGENTS AND EACH OF THE
BANKS WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, THE PARENT, THE
AGENTS AND THE BANKS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THE CREDIT AGREEMENT, THE GUARANTY, THIS FIRST AMENDMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS FIRST AMENDMENT SHALL NOT IN
ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY ANY BANK’S ABILITY TO PURSUE
REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR COGNOVIT PROVISION CONTAINED
IN ANY NOTE OR OTHER

10    

--------------------------------------------------------------------------------



INSTRUMENT, DOCUMENT OR AGREEMENT AMONG THE BORROWER, THE PARENT AND THE BANKS,
OR ANY THEREOF.
[Remainder of page intentionally left blank.]



11    

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and delivered as of the date set forth above, each by an officer
thereunto duly authorized.
FOREST CITY RENTAL PROPERTIES
CORPORATION
 
 
 
 
 
 
By:
/s/ ROBERT G. O'BRIEN
 
Name:
Robert G. O'Brien
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
FOREST CITY ENTERPRISES, INC.
 
 
 
 
 
 
By:
/s/ ROBERT G. O'BRIEN
 
Name:
Robert G. O'Brien
 
Title:
Executive Vice President and
 
 
Chief Financial Officer







--------------------------------------------------------------------------------



KEY BANK NATIONAL ASSOCIATION,
individually and as Agent
 
 
 
 
By:
/s/ SARA JO SMITH
 
Name: Sara Jo Smith
 
Title: Assistant Vice President
 
 
 
 
 
 







--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
individually and as Syndication Agent
 
 
 
 
By:
/s/ JOHN E. WILGUS, II
 
Name: John E. Wilgus, II
 
Title: Senior Vice President
 
 
 
 
 
 







--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., individually and as
Documentation Agent
 
 
 
 
By:
/s/ OLTIANA M. PAPPAS
 
Name: Oltiana M. Pappas
 
Title: Senior Vice President
 
 
 
 
 
 







--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATOIN
 
 
 
 
By:
/s/ DENNIS J. REDPATH
 
Name: Dennis J. Redpath
 
Title: Senior Vice President
 
 
 
 
 
 









--------------------------------------------------------------------------------



THE HUNTINGTON NATIONAL BANK
 
 
 
 
By:
/s/ ARTHUR N. DEPOMPEI
 
Name: Arthur N. DePompei
 
Title: Vice President
 
 
 
 
 
 









--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON
 
 
 
 
By:
/s/ HELGA BLUM
 
Name: Helga Blum
 
Title: Managing Director
 
 
 
 
 
 







--------------------------------------------------------------------------------



FIFTH THIRD BANK, an Ohio banking
corporation
 
 
 
 
By:
/s/ MICHAEL GLANDT
 
Name: Michael Glandt
 
Title: Vice President
 
 
 
 
 
 







--------------------------------------------------------------------------------



MANUFACTURERS AND TRADERS TRUST
COMPANY
 
 
 
 
By:
/s/ DAVID J. LADORI
 
Name: David J. Ladori
 
Title: Vice President
 
 
 
 
 
 









--------------------------------------------------------------------------------



CITIBANK, N.A.
 
 
 
 
By:
/s/ JOHN C. ROWLAND
 
Name: John C. Rowland
 
Title: Vice President
 
 
 
 
 
 









--------------------------------------------------------------------------------



GOLDMAN SACHS LENDING PARTNERS LLC
 
 
 
 
By:
/s/ MICHELLE LATZONI
 
Name: Michelle Latzoni
 
Title: Authorized Signatory
 
 
 
 
 
 







--------------------------------------------------------------------------------



MORGAN STANLEY SENIOR FUNDING, INC.
 
 
 
 
By:
/s/ NICK ZANGARI
 
Name: Nice Zangari
 
Title: Vice President
 
 
 
 
 
 









--------------------------------------------------------------------------------



BARCLAYS BANK PLC
 
 
 
 
By:
/s/ NOAM AZACHI
 
Name: Noam Azachi
 
Title: Vice President
 
 
 
 
 
 







--------------------------------------------------------------------------------



COMERICA BANK
 
 
 
 
By:
/s/ CHARLES WEDDELL
 
Name: Charles Weddell
 
Title: Vice President
 
 
 
 
 
 









--------------------------------------------------------------------------------



FIRSTMERIT BANK, N.A.
 
 
 
 
By:
/s/ ROBERT G. MORLAN
 
Name: Robert G. Morlan
 
Title: Senior Vice President
 
 
 
 
 
 







--------------------------------------------------------------------------------



FIRST NIAGARA BANK, N.A.
 
 
 
 
By:
/s/ PHILIP L. RICE
 
Name: Philip L. Rice
 
Title: SVP
 
 
 
 
 
 





